                                                                May 3, 2021
                                                                    VPC
 1                                                                JS-6
 2
                           UNITED STATES DISTRICT COURT
 3
                         CENTRAL DISTRICT OF CALIFORNIA
 4
 5   VALENTIN CASTRO HERNANDEZ,                   CASE NO. 8:20-cv-01343-SB-JDE
     on behalf of himself, FLSA Collective
 6   Plaintiffs and the Class,
 7                Plaintiff,                      ORDER GRANTING
                                                  STIPULATION OF VOLUNTARY
 8   v.                                           DISMISSAL PURSUANT TO
                                                  F.R.C.P. 41(a)(1)(A)(ii)
 9   HOT POT IRVINE 1 LLC d/b/a
     LITTLE SHEEP MONGOLIAN HOT
10   POT; HOT POT SACRAMENTO 1
     LLC    d/b/a LITTLE        SHEEP
11   MONGOLIAN HOT POT; JOHN DOE
     CORPORATIONS 1 – 12 d/b/a LITTLE
12   SHEEP MONGOLIAN HOT POT,
13   and MICHAEL PUI LUK,
14                Defendants.
15
16
                                            ORDER
17
18         Pursuant to the stipulation of the Parties, the Court hereby orders that the above-
19   captioned matter is dismissed in its entirety, without prejudice, and with each party to
20
     bear its own costs, expenses, disbursements, and attorneys’ fees.
21
22
23
24         Dated: May 3, 2021
25
                                                   ___________________________
26                                                    Stanley Blumenfeld Jr.
27                                                  United States District Judge
28

                      ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL
